Exhibit 10.6

 

Next Graphite

 

Aukam Deposit



 

[ex10viimg1.jpg]

 

Dr. Ian M Flint

Element 12

February 18, 2014

 



 

 

 

Contents

 

Contents 2 List of Figures 3 List of Tables 4 Summary 5 Aukam Summary 6
Introduction 7 Background 7 Assumptions 7 NI 43-101 non-compliant 7 Location and
Ownership 7 Accessibility 7 Climate 8 Infrastructure 8 History 9 Geological
Setting 10 Mineralization 13 Introduction 13 Trenching, sampling and measuring
of tailings heaps 13 Sampling and measuring of veins in the pit 14 Introduction
14 Incline at base of eastern wall of the open pit 14 Upper Adit 15 Lower adit,
shear zone and surface vein 15 Weathered vein, lower access adit 16 Abandoned
workings and vein structure 17 Grades 18 Processing – Test Work 19 Conclusions
19 Purpose 20 Scope 20 Methodology 20 Size Reduction 21 Flotation 25 Processing
Circuit 29 Summary 29 Introduction 29 Test Work Implications 30 Overall Circuit
31 Size Reduction Circuit 32 Flotation and dewatering 34 Acid Leach Circuit 35
Operating Costs 36 Working Capital 36 Marketing 37 Processed Product 37 Risks 39
Technical 39 Personnel 40 Timelines 40 Marketing 40

 



2 | Page

 

 

List of Figures

 

Figure 1:  Open pit at the top of the mountain. 9 Figure 2: Stratigraphic
section of the greater Aukam area(Germs [1995]). 10 Figure 3: Stratigraphic
section of the Dabis formation 11 Figure 4: Stratigraphic section: Zaris basin
11 Figure 5: Unconformity, overlying Nama Group 12 Figure 6: Trenching of lower
stockpile heap. 13 Figure 7: The three major stockpiles after trenching 13
Figure 8: Incline in the eastern wall of the main pit. 14 Figure 9: Close up
view of Incline overlain by debris from pit. 14 Figure 10: Open pit Aukam
Graphite mine 15 Figure 11: Upper adit and shear zone 15 Figure 12: Shear zone
lower access adit 16 Figure 13: Exposed vein entrance lower access adit 16
Figure 14: Vein load 1 work face, lower access adit 16 Figure 15: 3D model of
lower access adit and drift.. 17 Figure 16: Three step test work for the
creation of graphene pre-cursor graphite 20 Figure 17: RM1 test for graphite
particle size distribution. 21 Figure 18: RM2 test for graphite particle size
distribution. 21 Figure 19: Test work grind particle size distribution.. 22
Figure 20: +50 Mesh (all particles larger than 297 µm) graphite 23 Figure 21:
+80 Mesh graphite, post cone crushing. 23 Figure 22: +150 Mesh graphite, post
cone crushing. 24 Figure 23: -150 Mesh graphite, post cone crushing. 24 Figure
24: Recovery of graphite as a function of time for four particle size classes.
27 Figure 25: Overall process circuit blocks 31 Figure 26: Initial crushing
circuit 32 Figure 27: flotation, dewatering and water systems 34

 



3 | Page

 

 

List of Tables

 

Table 1: Aukam cost summary 5 Table 2: Low, probable and high mine profit
projections.. 5 Table 3: Estimated site auxiliary costs 8 Table 4: Production at
the Aukam Graphite mine 9 Table 5: Summary of graphite waste heaps 13 Table
6: Phase one exploration program: analysis results.. 18 Table 7: Initial sample
particle size distribution after cone crushing 22 Table 8: Condition, -#18 Aukam
rougher flotation. 26 Table 9: Mass Balance, -#18 Aukam rougher flotation. 26
Table 10: Mass Balance, -#18 Aukam rougher flotation. 26 Table 11: Conditions of
< 0.5 mm grind release flotation test 27 Table 12: Graphite recovery with time
and particle size 27 Table 13: Primary time – release test grade response.. 28
Table 14: HCl (100% equivalent) consumption approximations 30 Table 15: Crushing
circuit equipment and approximate costs 33 Table 16: Approximate pricing of the
Next processing flotation plant 35 Table 17: Approximate costs of major
equipment of the acid wash circuit 35 Table 18: Total estimated process plant
costs 36 Table 19: Current particle size distribution with assumed recoveries.
37 Table 20:  Case I:  94-97% product grade. 38 Table 21:  Case II: 97-99%
Product grades 38 Table 22:  Case III: 99-99.9% Production grades 38 Table 23: 
Case IV: +99.9% Product grades 39

 



4 | Page

 

 

Summary

 

The cost summary of the Aukam project is summarized in Table 1. Working capital
includes equipment costs, installation costs, and operations costs for a period
of six months.

 

Table 1: Aukam cost summary

 

Area  Capital costs   Working Capital   Per Tonne   Employees  Processing 
$600,000   $1,160,000   $237    35  Site  $390,000   $450,000   $48    3 
Mining  $40,000   $80,000   $32    5  Transport            $170       Total 
$1,030,000   $1,690,000   $487      

 

This report only considers the surface waste dumps from prior mining. At a rate
of 2,500 to 5,000 tonnes per year mining could be done by a small dozer/backhoe
and truck for a cost of about $30,000 plus an additional $5,000 per month using
two employees. Transportation of product has been assumed to be $170 per tonne
delivered to the closest port.

 

The revenue projections for Aukam are shown in Table 2 for three scenarios: low,
probable and high revenues. These are meant to cover the possible average value
generated per tonne of graphite including products that may not have a market.

 

Table 2: Low, probable and high mine profit projections. These figures do not
include corporate, any expatriate, travel, or royalty costs.

 

Item  Low   Probable   High  Revenue   650    850    1080  Operation costs 
 487    487    487  Marketing   130    170    216  Total costs   617    657  
 703  Difference   33    193    377  2500 tpy  $82,500   $482,500   $942,500 

 



5 | Page

 

 

Aukam Summary

 

Aukam is a deposit first identified by Element 12 in 2011 as a past producer
with a very good potential of re-starting within a short time frame. The deposit
is located in the far south of Namibia just north of South Africa as shown by
the Next Graphite (NG) symbol.

 

This mine has produced 25,000 tonnes during 30+ years of operation before the
mine was abandoned during the Namibian conflicts of 1974. There are an estimated
180,000 tonnes of graphite bearing rocks in three surface stockpile grading
approximately 40%. There is, also, an estimated 4 million tonnes of reserve of
high-grade graphite from hydrothermal source.

 

Namibia is a country of ~2.5 million people with one of the highest per capita
GDPs in Sub-Saharan Africa. Although an independent nation since 1990, it has
close ties to South Africa and Europe. Mining’s contribution to Namibia’s gross
domestic product - 10.4% in 2009, 8.5% in 2010, 9.5% in 2011 and 11.5% in 2012 -
makes it one of the largest economic sectors of the country. Namibian government
and ministries encourage private sector mining development and cooperation with
international partners and foreign direct investment.

 

● Aukam is the only historical graphite producer in Namibia ● Located on Aukam
Farm 104, Bethanien Distric, 55 kilometers SW of Goageb near the South African
border. ● Located within 200 km of the active port in Luderitz ● Connected by
raid and road to both Angola and South Africa ● Situated on an eastern slope of
a range of hills rising 150 meters above the surrounding valleys. ● Visible
graphite production zone strikes east-west, and measures approximately 1000 ft L
x 500 ft W x 300 ft D ● Three parallel lodes have been mined. Veins, lenses and
pockets of high grade rock, several centimeters wide, dip 70° to 90° to the
south ● Fine-flaky to lump-type graphite dominates ● Area is largely unexplored
and prospective for a larger graphite ore body ● Nine major vein lodes on the
site, all which have characteristics of being well-mineralized ● An average
sample graded 49.2% high-grade graphite content ● 80% average recovery was
achieved with limited liberation of the ore in flotation tests ● All three
tailings have visible graphitic content of lump, crystalline medium to large
flake graphite ● 84 samples of bulk-screened graphite recorded 41.58% graphite ●
Unscreened samples recorded 35% graphite content ● Mining costs of the three
bulk waste dumps in minimal, probably on the order of $30 a tonne. ● A wide
distribution of graphite crystal sizes including approximately 15% of the +300
micrometer jumbo flakes. ● Test work indicates that a grade in excess of 97% can
be achieved at recoveries in the range of 98-99% using a three stage flotation
system with regrind.

 



6 | Page

 

 

Introduction

 

Background

 

This focus of this report is the processing of Next Graphite’s Aukam deposit in
Namibia located in the Bethanien District, Karas Region, Namibia under Exclusive
Prospecting License (EPL) 3895 that is currently held through a Nambian
subsidiary by Next Graphite. This report includes a summary of the Aukam
property based on prior work done by this author and others associated with Next
Graphite (Next), Element 12 International (E12) and African Graphite – USA
(AF-USA). The background and geology section is, by-in-large, directly copied
from earlier work by Arno Brand of Element 12. The test work and processing
sections are from earlier work by Dr. Ian Flint, also of Element 12.

 

Assumptions

 

A 0.6 to 1.25 tonne per hour mill feed tonnage producing a maximum of 0.25 – 0.5
tonne per hour is assumed. The material is assumed to consist only of the waste
material from prior mining that is already on the surface. No analysis has been
done to prove that this is an optimum rate economically. No mine life is
reported in this analysis and mining is not reviewed. This data is then
augmented, in this report, with the results of company processing activities to
the end of 2014.

 

NI 43-101 non-compliant

 

This report does not conform to the standards specified in Canadian Securities
Administrators’ National Instrument 43-101. The resources quantified in this
report are highly conceptual and by no means compliant with NI 43-101. There is
little information on the extent mineralization, physical properties, and
continuity of the grade. These tonnages and grades must only be used internally
and are not for distribution to clients or investors.

 

Location and Ownership

 

AGI, which has since become Next Graphite, entered into an option agreement on
the Aukam Graphite property on the 15th of December 2013. The formerly abandoned
mine site is located about 169 km SEE from Luderitz Bay, a small town with port
and, rail facilities on the Atlantic coast. Access to the Aukam project is by
driving 156 km East on the B4 Highway from Luderitz Bay towards Keetmanshoop,
turning south onto the D446 district road heading southeast, after driving 49.6
km on this road turn right onto the D727, the deposit is located on an outcrop
to the southwest of the road about 3 km from the turn off.

 

The “Aukam project”, exclusive prospecting license (EPL) 3895 makes up a total
of 49,127 hectares (491.27 km2) and includes several historical small scale
workings for tin, beryllium, fluorite, tantatlum, and graphite. The property is
named after the Aukam Farm and easily searchable on Google Earth in the Karas
District of Namibia.

 

Accessibility

 

Access to the property farm gate is via a 52.6 km graded gravel road (D446 and
D727) from the main tar road (B4 Highway). This road is accessible to
conventional cars. From the farm gate to the foot of the range that hosts the
deposit (another 1km) is only accessible by four-wheel drive gravel track that
is relatively slow but essentially all-weather. The mine site workings are on a
rugged slope and there is only limited access by a bulldozed road. Access to the
upper adits and open pit (Figure 1) is only by foot.

 



7 | Page

 

 

Climate

 

The Aukam Graphite deposit is located in an unusual area of southern Nambia with
both summer and winter rainfall. In the austral summer, day-time temperature
peak in the mid 40° Celsius, while in winter temperatures can go as low as
freezing. Rainfall in winter is generally light drizzle with occasional harder
falls and sometimes flurries. In summer, the rainfall is associated with
occasional thunderstorms and is of short duration, but can be of very high
intensity. All of the streams within the area are ephemeral and can flow very
strongly after summer rainfall. Average annual rainfall is 50-150 mm.

 

The impact of this diverse climate is that an enclosed process building optional
but recommended to prevent damage to equipment if the temperature falls below
zero. It would also be a comfort factor for operational and maintenance staff.

 

Infrastructure

 

The infrastructure in the area is good with access to the site possible
throughout the year. The Aukam Graphite deposit is relatively close to a main
tar road and well graded so the only construction required would be a ±2 km long
access road to site. There is a national power grid that passes right by the
property. A link would likely be required should the project develop. Water is
available in large amounts from underground Aquifers (there is an old pump
station at the foot of the mountain which was used previously to supply
operations with water. This does not seem to be in a working condition and would
require a new borehole to be drilled for water access. The water pump can either
be powered through a generator or a wind mill). The nearest rail link is located
next to the main highway (some 70 km from site). Suitable areas for tailings
dams and flotation plants are available dependent on eventual plant design. The
nearest town; Aus, is some 87 km away by road.

 

A small list of auxiliary costs have to be incorporated into the costs of the
site have listed in Table 1. These costs are ball park figures only as they are
not based on Namibian costs, nor on drill depths, terrain conditions, or other
unknown factors. Thus, they could be include significant errors.

 

Table 3: Estimated site auxiliary costs

 

Item  Cost  Roads – 2 km, gravel assumed  $40,000  100 KVA substation and site
wiring  $20,000  Drill hole well and recycle water system  $60,000  Housing and
employee facilities  $100,000  Ambulance and emergency facilities  $60,000 
Graphite storage and load out facilities  $80,000  Communications system 
$10,000  Tailings impoundment facilities  $20,000  Included auxiliary costs 
$390,000 

 



8 | Page

 

 

History

 

The Aukam graphite deposit was both open-pit and underground mined from 1940 and
1974 as shown in Figure 1. The historic production from this mine is shown in
Table 1. The minable resource remaining is unknown. Schneider and Genis write
that the best quality graphite came from the central lode. Underground workings
are accessible at four levels where several thousand tonnes of graphite were
recovered. In total about 25,000 tonnes of graphite was produced at this site
from roughly 300,000 tonnes of rock when waste and development is considered.

 

[ex10viimg2.jpg]

 

Figure 1: Open pit at the top of the mountain and several access tunnels and
tailings ponds from operations lower down.

 

Table 4: Production at the Aukam Graphite mine (Source: Ministry of Mines and
Energy Namibia)

 

Year  Production   Year  Production   Year  Production   Year  Production  1940 
 64   1955   917   1947   1640   1969   386  1941   172   1956   227   1948 
 1627   1970   336  1942   182   1964   251   1949   2265   1971   494  1943 
 1978   1965   359   1950   1380   1972   440  1944   1974   1966   363   1951 
 2627   1973   368  1945   1319   1967   436   1954   104   1974   137  1946 
 1193   1968   398                 

 



9 | Page

 

 

Geological Setting

 

The Aukam graphite deposit is exposed in an erosional window incised through the
hard layers of sedimentary rocks that mantle southern Namibia. The older hosting
rocks, known as the Namaqualand Complex, are assemblage of gneisses, marbles,
schists, quartzites, amphibolites with nested intrusive rocks including granite
and gabbros. This suite of rocks indicates that the entire complex was once
deeply buried. Intrustive events of charnockites has been dated between 1300 and
900 million years ago (Kroner and Blignault, 1976). Steep dipping shear zones
are common and some are dated by Joubert (1974) around 1200 million years ago.

 

A prominent flat-lying and resistant sediment layer overlies the erosional
unconformity at the top of the Namaqualand Complex. The specific formation has
yet to be confirmed; however, it is likely to be the lowest most member of the
Nama Group (Dabis Formation). The late Proterozic stratigraphic correlations in
southwestern Africa (using data assembled from various authors by Germs [1995]).
Section C in the Figure 2 is close to Aukam Farm and suggests the regional
capping stone is the resistant Kaigas tillite. Tillites of Gariep Complex date
from the unique period of global glaciations known as the Cryogenian.

 

[ex10viimg3.jpg]

 

Figure 2: Stratigraphic section of the greater Aukam area(Germs [1995]).

 



10 | Page

 

 

Other writers on the local geology place the Dabis Formation above the
unconformity. If so the resistant capstone would be the Kanies member as
illustrated in Figure 3.

 

[ex10viimg4.jpg]

 

Figure 3: Stratigraphic section of the Dabis formation

 

Figure 4 is useful in that its shows that carbonates layers appear directly on
the the Namaqualand Complex as one moves north (to the left) approaching the Oss
Ridge. This change is observed in the cliffs on the north side of the Aukam
window.

 

[ex10viimg5.jpg]

 

Figure 4: Stratigraphic section: Zaris basin

 



11 | Page

 

 

Hydrothermal alteration is common to some rocks in the window as is pegmatite
veining. Both are evidence of hot water flowing through the rock. The graphite
occurs at one such site where over-pressured hot waters evidently carrying
carbon dioxide and maybe methane mineralized carbon into a zone of broken rock.
This hosting “shear zone” is exposed for 350 m and is about 10 m wide.

 

The sheared host rock at Aukam is Proterozoic granite that was hydrothermally
altered to kaolinite (Reimer, 1984). The paper speculates on a biogenic origin
however it also cites Mueller (1971) opinion that veins from an unspecified
location in Namibia sounding like Aukam was an “inorganic derivation of the
hydrocarbons”.

 

Schneider and Genis [2001] have published a brief description of the graphite
deposit:

 

“The zone comprises three parallel lodes. Veins, lenses and pockets of ore,
several centimeters wide, dip 70 to 90 degrees to the south. The graphite, which
is of the fine-flakey to lumpy type, usually contains malachite specs, while
sulphur occurs along cracks. The graphite veins are flanked by a pale-green,
highly epidotized and kaolinized granite which is soft and highly decomposed.”

 

The grayish rock and lineaments in the Aukam shear zone are clearly visible in
satellite imagery. An inspection of the satellite data has yet to find a similar
structure, although there are multiple locations demonstrating alteration that
need to be investigated for similar alteration haloes (Figure 5).

 

[ex10viimg6.jpg]

 

Figure 5: Unconformity, overlying Nama Group, altered intrusive and basement
Namaqua Complex

 



12 | Page

 

 

Mineralization

 

Introduction

 

Historical literature makes mention that the Graphite ore consists of lump and
crystalline flake graphite containing carbonates including malachite and pyrite.
Another author.[i] has mentioned that the Graphite hosted by the deposit is
amorphous but there but visual and test result of the size class distribution
indicate that it is vein and flake crystal types of graphite. Other
mineralization is also present on site including tin and fluorite.

 

Trenching, sampling and measuring of tailings heaps

 

In prior mining a total of about 300 000 tonnes of rock was removed to recover
25 000 tonnes of graphite. The mining process appears to have been very
selective in that only the graphite of sufficient quality to sell without
processing was removed from site. The remainders of this mining are three major
tailings heaps (Figure 12) that contain both lumpy and crystalline graphitic
material. These heaps occur at the foot of the three drifts formerly used to
access the high-grade graphite vein lodes. Each of these heaps were trenched at
one meter intervals going up slope. Graphite fines seem to be prominent in all
three heaps. Samples were collected at one-meter interval along the trench from
the base of each heap. The lower heap is the major of the three and contains
about ±100 000 tonnes of material (Figure 7). The mid and upper heaps are
visibly smaller and contain about ±40 000 tonnes each. In total it is estimated
that the three heaps combined contain about 180 000 tonnes of material graphite
bearing rock (Table 2). Samples tests indicate an average of approximately
40-50% graphite. No assumptions are made in this report as to the representative
nature of these samples.

 

[ex10viimg7.jpg]  [ex10viimg8.jpg]  Figure 6: Trenching of lower stockpile heap.
Figure 7:  The three major stockpiles after trenching

 

Table 5: Summary of graphite waste heaps

 

Waste heap  Size (tonnes)   Grade (estimated)   Contained Graphite  1   100
000    40%   40 000  2   40 000    40%   16 000  3   40 000    40%   16 000 
Total   180 000         72 000 

 



13 | Page

 

 

Sampling and measuring of veins in the pit

 

Introduction

 

There are nine visible veins that outcrop on the side walls of the open pit at
the top of the mountain. The veins measure between 20 cm several meters in width
with a 70°-80° dip. Generally the veins strike in a northeasterly direction, 55
degrees (Figure 8). The pit was operated from 1940 – 1952 and yielded a total on
the order of 17 386 tonnes of graphite material. Most of the graphite bearing
ore within this pit has been mined. The outcropping veins are easily accessible
for mining and could potentially yield as much as 1000t of graphite before
having to start excavating the floor of the pit. This floor is filled with
debris from a collapsed overhang above the southwestern wall (hanging wall) of
the pit. If a drilling program indicates significant intersections of ore in the
far reaches of the pit the overhang and hanging wall will have to be cut back in
order to ensure a safe mining environment.

 

Incline at base of eastern wall of the open pit

 

An incline was cut diagonally into the base of the eastern wall of the pit
accessing a meter wide high-grade graphitic vein dipping at a seventy degree
angle to the south. The access to the incline has been netted to shelter it from
debris falling in from the pit. The incline is overlain by debris from the pit
and inaccessible (Figure 8 and Figure 9).

 

[ex10viimg9.jpg]  [ex10viimg10.jpg]  Figure 8: Incline in the eastern wall of
the main pit with prominent veins cropping out overhead. Figure 9: Close up view
of Incline overlain by debris from pit.

 

It was not possible at the time of the site visit to investigate the geological
merit of veins exposed within the Incline. The Outcropping vein above the
incline was sampled across the face and sent to an accredited laboratory for
analysis. If the analysis results indicate the presence of graphite, a drill
program will be designed to drill the vein and a bulk sample will have to be
taken, for the purpose verifying the extent and continuity of the
mineralization. The outcropping vein is relatively easily accessible for mining
purposes. In order to mine this vein lode the entire overhanging block hosting
the graphitic material will have to be collapsed. The rock can then manually
broken down into smaller manageable pieces that could be sized to fit through a
processing plant for further liberation and concentration of the graphitic
material. There are several other less prominent veins that could potentially be
mined in a similar fashion, these veins have been sampled and analysis will
reveal whether they are graphite bearing. (Figure 10)

 



14 | Page

 

 

Upper Adit

 

The entrance to the adit is situated downslope from the open pit Access to the
upper adit is restricted as debris from the tailings heap (directly above the
access tunnel) has in filled the access point almost entirely making it
impossible and unsafe to enter for purpose of geological observation (Figure
11). The access tunnel was cut into an out cropping shear zone which is believed
to have mobilized fluids from deeper down carrying and precipitated out the
graphite and several other associated minerals. The shear zone could potentially
be graphite bearing but rather than the lumpy kind, which was originally mined
from the main vein lodes, would be of the crystalline flake type which might
require a higher degree of processing expertise to recover the graphite. The
shear zone was sampled across the face where it crops out above the access
tunnel.

 

[ex10viimg11.jpg]  [ex10viimg12.jpg]  Figure 10: Open pit Aukam Graphite mine
Figure 11: Upper adit and shear zone

 

Lower adit, shear zone and surface vein

 

The lower access adit cuts across three major vein lodes extending as far as 120
meters into the mountain. The entrance to the access adit lies at an elevation
of 1267 meters above sea level cutting into a similar shear zone as, (but less
prominent, measuring about two meters wide and dipping South), the one visible
in the hanging wall of the entrance of the upper access adit. The two shear
zones run parallel to one another both striking in a general northeasterly
direction. The shear zone in the lower adit has a visibly lower graphitic
content than the former; the veins are inter bedded with fine crystalline flake
graphitic material. Investigating the extent of the shear is a lower priority
exploration target at this point but could potentially be investigated at a
later stage.

 



15 | Page

 

 

Weathered vein, lower access adit

 

A heavily weathered graphite vein is seen striking perpendicular to the shear
zone on the western face of the clear cut leading into the entrance of the lower
access adit. The vein measures about 1.6 m wide and appears to be well
mineralized. A sample was collected across the weathered face (Figure 12 and
Figure 13) and sent to an accredited facility where it will be analyzed during
the next work phase to indicate the graphitic content contained within the
sample. Further in phase two, the vein should be followed along strike, drilled
and characterized more diligently to infer its graphitic content.

 

The first work face is roughly 70 meters into the lower access adit. The stoped
area measures twelve meters long, four meters wide and an average of roughly two
meters high (Figure 14). About 250 metric tonnes of rock was mined from the open
stope (assuming a density of 2.7 g/cm3 ). There are several veins visible in the
walls of the stoped area.

 

[ex10viimg13.jpg] [ex10viimg14.jpg]  Figure 12: Shear zone lower access adit
Figure 13:  Exposed vein entrance lower access adit

 

[ex10viimg15.jpg] 

 

Figure 14: Vein load 1 work face, lower access adit

 



16 | Page

 

 

The lower access adit was the final work phase of the former operations. If the
mining operations ever recommenced it is most likely to assume operations would
continue from this work level downward. Tested samples indicate that a feed
grade of 40% could easily be averaged through a selective mining method. The
vein loads vary in size and measures between 2-9 m across.

 

Abandoned workings and vein structure

 

The mine was formerly worked as an underground stoping operation. In the lower
workings, an underground access adit and a perpendicular drift accessed five
parallel graphitic vein loads. The first vein load occurs some 72 meters from
the entrance of the access adit , a second 75 m drift was cut in a north
westerly strike direction, in order to access vein loads 3, 4 and 5. Vein load 2
occurs immediately to the left of Vein load 1 in a southeasterly strike
direction. That general layout of the previously mined vein along with the
existing adits and drifts is shown in Figure 15.

 

[ex10viimg16.jpg]

 

Figure 15: 3D model of lower access adit and drift. The grey blocks show the
location of the major vein loads and the curved lines the general shear
direction.

 



17 | Page

 

 

Grades

 

The results of samples taken of the exposed veins and possibly the waste dumps
are shown in Table 3. No distinction are made as there where these samples
originated within the sampling program. Generally, these samples ranged from
35-50% with a few reporting higher grades.

 

Table 6: Phase one exploration program: analysis results. Note: this work was
not supervised by the author and depends on third party reporting.

 

[ex10viimg17.jpg]

 



18 | Page

 

 

Processing – Test Work

 

Conclusions

 

  (1) Equipment   a. The kinetics of flotation indicate that less than 120
seconds, in total, is needed as a residence time in the primary stage, and a
similar time will be required in the secondary stage.   b. A grind size of 500
micrometers is sufficient for the primary size reduction circuit   c. Flotation
will be carry capacity limited meaning that a short, wide, column will be
required.   d. It is suggested that the primary circuit be composed of a rougher
and scavenger so that reagent addition can be staged   e. The primary flotation
concentrate should be reground to approximately 212 micrometers   (2) The
majority of the graphite occurs in aggregates of graphite crystals that have a
purity after flotation. Some of the larger flakes or aggregates have been bent
at the 500 micrometer upper size and most of the graphite occurs as aggregates
rather than individual flakes. As such, the particle size distribution can be
adjusted by grinding to the size of the individual graphite flakes. The
individual graphite flake particle size distribution has yet to be determined
however it will be somewhat smaller than the 100 micrometer d50 size indicated
in these tests. This is characteristic of vein graphite.   (3) Potential
recovery is somewhat greater than 95% with greater than 99% being achieved at
the primary float stage. Actual recovery will be a function of grade and may be
operated at less than 99%. This recovery is based on material that has been
tested and does not include any graphite lost due to selective mining,   (4) The
lower limit of potential grade has been estimated at 97% based on a three stage
flotation and 212 micrometer maximum size.   (5) Procedures for the secondary
tests have been determined and these tests are currently ongoing.   (6)
Significant retardation of flotation occurs due to minerals attached to the
surface of the graphite. It is likely that a chemical leaching stage will be
required to achieve grades of higher than about 85%. This leach may be before
the float circuit or between the primary and secondary flotation stages.   (7)
There is some evidence of native sulphur. The mineral will float with the
graphite. Area that contain native sulphur should be avoided by selective
mining.

 

Note: All of these characterizations are likely of the poorer grade material
left from prior mining. As such, they may not be representative of the material
found in-situ within unmined veins. Flotation at sizes above 212 micrometers was
poor probably as a result of precipitate particles coating the graphite. These
particles may limit the ultimate grade of the graphite unless specific chemical
treatment is used.

 



19 | Page

 

 

Purpose

 

The purpose of these step I was three-fold:

 

  (1) To determine the equipment required for the processing with the goal of
producing graphite grading over 99% by way of determining the engineering data
for both circuit design and scale-up of the primary and secondary stages   (2)
To determine the morphology of the graphite   (3) To estimate potential graphite
recovery   (4) To estimate a lower limit of the potential grade   (5) To
determine the procedures to test phase II.

 

Scope

 

Next Graphite is currently progressing on a test work program whose results will
be used to finalize the design of separation systems to create graphite that has
been optimized for the creation for high expansion factor and exfoliation
applications. This is a three step process that includes size reduction and
primary flotation for recovery, multiple cleaner stages of flotation for grade
and, potentially, refining as shown in Figure 16. This report does not detail
the refining circuit.

 

[ex10viimg18.jpg]

Figure 16: Three step test work for the creation of graphene pre-cursor graphite

 

The only material tested at this stage was only large lumps of weathered
material from the waste dumps of Aukam old workings although geology indicates
that the upper zones of the graphite vein(s) are similarly weathered.

 

Methodology

 

The sample material was reduced in size sequentially using a jaw crusher and a
cone crusher at SGS – Lakefield. Microscope pictures were then taken of each
size class. Relatively undamaged size classes where then floated in single
rougher stage and the froth was collected over timed intervals. Reagents were
added to maintain bubble size and the collection of graphite.

 



20 | Page

 

 

Size Reduction

 

The purpose of the size reduction in these tests was not the production of
liberated graphite but the production of graphite aggregates of suitable size
for the next stage of size reduction while minimizing damage to the crystals.
The following were concluded from this test work:

 

  (1) As anticipated, visual observation of the crushed product confirmed at the
graphite – graphite liberation has not occurred within these tests and that
majority of the sample was of an appropriate size distribution of Step II
testing.   (2) Due to the unliberated nature of these products the size class
distributions presented represent that of the graphite particles but not of the
graphite crystals.   (3) At a grind size of 1 mm poor flotation resulted. This
size was chosen as, worldwide, other vein graphite does become liberated at this
point. It is suspected that this phenomena is the result of fine particles of
non-graphite on the weathered surfaces and the presence of non-liberated
graphite on the surface of silica particles.   (4) At a grind size of 0.5 mm
essentially 100% recovery was achieved at moderate grades of 70-76%. This
probably indicates that the fresh surface of graphite generated in the grind
where not covered with non-graphitic material. Inspection of the
microphotographs of each size class indicates that small graphite particles are
still found within silica particles at this grind.

 

Laser assay particle size distributions performed by Gecko depict a variable
particle size per unit volume with 80% passing 200µm and approximately 100µm ≥
40% showing the most particle number size per unit volume. Two examples of this
work are shown in Figure 17 and Figure 18.

 

[ex10viimg19.jpg] 

 

Figure 17: RM1 test for graphite particle size distribution: Note, this work was
not supervised by the author and depends on third party reporting.

 

[ex10viimg20.jpg] 

 

Figure 18: RM2 test for graphite particle size distribution. Note, this work was
not supervised by the author and depends on third party reporting.

 



21 | Page

 

 

The SGS-Lakefield generated particle size distribution that resulted is shown in
Table 4 and and compared with the Gecko numbers in Figure 19

 

Table 7: Initial sample particle size distribution after cone crushing (SGS –
Lakefield sieve analysis)

 

Size   (µm)  Cumulative Passing  350   100% 225   80% 150   60% 80   40% 35 
 20%

 

 

[ex10viimg21.jpg]

 

Figure 19: Test work grind particle size distribution. Thick line represents
grind of SGS rougher tests (2014). Other lines represent prior particle size
tests performed by Gecko (2014). Note, all sizes under 20% passing are estimated
values.

 



22 | Page

 

 

When determining particle size distribution of graphite two errors are usually
present. These are the following:

 

  (1) The graphite crystals are not liberated from each other. Graphite commonly
grows in closely associated crystals. When graphite – graphite liberation is
incomplete the indicated particle size is larger than individual graphite
crystals. This is characteristic of under grinding of the graphite.   (2) The
graphite crystals have been bend or folded. This is typical of over grinding of
the graphite and presents as a size distribution shifted to smaller sizes.

 

Visual inspection of these samples indicates that neither graphite / graphite
nor graphite / non-graphite liberation was complete at any of the size classes
inspected. However, it also shows that the larger graphite particles had already
attained a rounded morphology. These two signs indicate that both (1) and (2)
type errors were present.

 

Figure 20 through Figure 23 are the photographs are the particles retained on
the 50 (297 µm), 80 (177 µm) and 150 (100 µm) mesh screens that and material
passing the 150 (< 100 µm ) mesh screen. On the #50 screen most of the graphite
still occurs as chunks or aggregates of graphite. Some of the particles appear
to be flakes. At this stage it cannot be proven if these are individual flakes
or aggregate sheets. The number of flakes or flake like aggregates decreases
with the decrease in the particle size; however, both shapes of aggregates occur
at all four size fractions inspected.

 

[ex10viimg22.jpg] [ex10viimg23.jpg] Figure 20: +50 Mesh (all particles larger
than 297 µm) graphite, post cone crushing (SGS-Lakefield)  Note: this is a
flotation laboratory microscope picture that is typically used to visually
determine progress and is not of sufficient quality to determine sizes,
liberation or estimate grades.  This picture has been reduced to black and white
from it colour original. Figure 21: +80 Mesh graphite, post cone crushing
(SGS-Lakefield)  Note: this is a flotation laboratory microscope picture that is
typically used to visually determine progress and is not of sufficient quality
to determine sizes, liberation or estimate grades.  This picture has been
reduced to black and white from it colour original.

 



23 | Page

 

 

[ex10viimg24.jpg] [ex10viimg25.jpg] Figure 22: +150 Mesh graphite, post cone
crushing (SGS-Lakefield);  Note: this is a flotation laboratory microscope
picture that is typically used to visually determine progress and is not of
sufficient quality to determine sizes, liberation or estimate grades. Figure 23:
-150 Mesh graphite, post cone crushing (SGS-Lakefield); Note: this is a
flotation laboratory microscope picture that is typically used to visually
determine progress and is not of sufficient quality to determine sizes,
liberation or estimate grades.

 



24 | Page

 

 

Flotation

 

  ● The graphite grade of the 212 micrometer grind, initial cleaner tests
indicated that 97% ± 2.6% is possible for the Aukam sourced graphite. These must
be considered initial tests are cleaner tests with re-grind has yet to be
performed. Note: these tests where conducted after an acid wash of the surfaces
was conducted.   ● The high recovery at 99.3% over a 190 second residence time
wherein 97.5% is recovered in 70 seconds, indicates very fast kinetics. As such,
flotation will probably be carrying capacity limited and froth crowded could be
used.   ● The flotation circuit could be composed of four stage separation in a
closed circuit: primary grinding, primary flotation for recovery, followed by a
regrind and a secondary flotation. As staged addition of collector was required
the primary float will probably be composed of a rougher followed by a scavenger
each with approximately a 50-70 second residence time. The secondary float will
probably be composed of a cleaner and cleaner scavenger.

 

Three series of flotation tests have been conducted. The first test, that used a
top size of 1.0 mm as this size is suitable for some other vein graphite
separations. However, this proved unsuccessful in terms of recovery. A second
test was conducted at a top size of 0.5 mm which resulted in recoveries of over
99% of the graphite with a grade increase to between approximately 70-77%
graphite in the primary flotation stage. Note, this test was done without acid
leach. Thus, for the primary flotation, with respect to recovery, the size of
the particles should be reduced to approximately 0.5 mm or somewhat larger. A
time release test was performed to determine the flotation kinetics of each size
class. This indicates that flotation is very rapid and that under 120 seconds is
required for the rougher retention time. Sufficient data was achieved from these
tests to design the primary circuit. Kinetics of the secondary float are
typically similar so that this information can also be used to size the
secondary circuit.

 

An additional series of tests was conducted using a 212 micrometer top grind
size, and acid washed prior to flotation, in order to estimate the lower
boundary of the final grade after three stages of flotation. This resulted in a
grade of approximately 97%. These tests will be repeated using the 0.5 mm
initial grind size followed by regrind to determine if grades of greater than
97% can probably be achieved after a secondary flotation as grades greater than
97% are considered a premium product and command significantly higher market
values.

 

The head (feed) assay for this material was determined to be 53.4% graphite.
This is higher than the 35-40% average of the waste dump wider sampling. Also,
it must be cautioned that assays of this type are only accurate to within
approximately 2.6% absolute; thus this assays should be read as 53.4% ± 2.6%
carbon. Organic carbon content was not determined as the geothermal origin of
the material usually precludes the natural presence of this type of carbon.

 

These tests indicate that a grade of 97% can be achieved at a 212 micrometer
grind and almost 100% recovery. However, for grades higher than this a larger
initial grind should be performed so that the graphite doesn’t encapsulate upon
folding gangue particles. Initial tests indicate that this size should be on the
order of a 500 micrometer top size. A regrind can then be used to reduce the
particle size further to achieve a higher grades.

 



25 | Page

 

 

The primary flotation tests were run in order to achieve recovery targets and to
obtain flotation kinetics results so that the primary flotation circuit could be
designed. These tests are run at as large a size as possible considering the
liberation of the graphite. These tests were not run to achieve grades as this
is the function of the secondary tests that are currently being conducted. The
conditions of the first flotation tests (1 mm grind size) are summarized in
Table 5 through Table 7.

 

Table 8: Condition, -#18 Aukam rougher flotation. (SGS-Lakefield 4L cell, 1,800
RPM.

 

Stage  Fuel Oil  MIBC  Cond  Froth (s) Rougher 1  5  10  1  15 Rougher 2  0  10 
1  15    5  10  1  30 Rougher 3  5  10  1  60 Rougher 4  5  10  1  60 Rougher 5 
5  10  1  120 Rougher 6  25  60  6  300

 

Table 9: Mass Balance, -#18 Aukam rougher flotation. Individual timed samples

 



   Weight   Assays, %   % Distr.  Product  G   %   C(t)   C(t)  Rougher 1 
 99.7    10.1    79.1    14.0  Rougher 2   92.4    9.4    81.1    13.3  Rougher
3   158.6    16.1    76.2    21.4  Rougher 4   55.0    5.6    83.8    8.2 
Rougher 5   38.3    3.9    79.9    5.4  Rougher 6   40.6    4.1    73.6    5.3 
Rougher Tails   501.8    50.9    36.5    32.5  Head ( calc. )   986.4    100.0  
 57.2    100.0  Head (direct)             52.8      

 

Table 10: Mass Balance, -#18 Aukam rougher flotation. Cumulative timed samples

 



   Weight   Assays, %   % Distr.  Combined Products  G   %   C(t)   C(t) 
Rougher 1   99.7    10.1    79.1    14.0  Rougher 1 +2   192.1    19.5    80.1  
 27.3  Rougher 1-3   350.7    35.6    78.3    48.7  Rougher 1-4   405.7  
 41.1    79.1    56.8  Rougher 1-5   444.0    45.0    79.1    62.3  Rougher 1-6 
 484.6    49.1    78.7    67.5 

 

This size was chosen as it approximates the size at which most of the gangue
minerals and graphite become liberated. The poor recovery of the graphite was
probably indicative of surface coating of the graphite by weathering products as
very few new surfaces are created in the grinding process at this size. In these
case the coating effect can be overcome by the creation of new surfaces
(regrinding) or by an acid wash (in the case of carbonates). In order to improve
the recovery the second set of tests were performed at a 500 micrometer upper
size using the conditions outlined in Table 5. These results are shown in Table
8.

 



26 | Page

 

 

Table 11: Conditions of < 0.5 mm grind release flotation test (test #2) using a
4L flotation cell at 1,800 rpm

 

   Regents (g/t)  Time (min) Stage  Fuel Oil  MIBC  Grind  Cond.  Froth (s)
Rougher 1  20  10     1  15 Rougher 2  10  10     1  15 Rougher 3  10  10     1 
20 Rougher 4  10  10     1  20 Rougher 5  10  10     1  60 Rougher 6  10  10    
1  60 Total  70  60  0  6  190

 

The graphite recovery, with time that resulted from the time release test is
shown in Table 9 for the #50 (297 µm), +#80 (177 µm), +#150 (100 µm) and passing
or -#150 (smaller than 100 µm) at the time intervals of the test.

 

Table 12: Graphite recovery with time and particle size

 

Recovery (%)  15 (s)  30 (s)  50 (s)  70 (s)  130 (s)  190 (s)  Tails +50 mesh 
42.8%  65.5%  89.5%  98.8%  99.9%  100.0%  0.0% +80 mesh  43.8%  70.2%  91.8% 
99.1%  99.8%  100.0%  0.0% +150 mesh  46.6%  71.8%  91.6%  98.7%  99.6%  99.6% 
0.4% -150 mesh  31.3%  55.9%  81.4%  95.0%  98.5%  99.5%  0.5%

 

These numbers are graphed in Figure 24. This rate of flotation indicates that
almost 100% of the graphite floats within a two minute residence time.

 

[ex10viimg26.jpg]

 

Figure 24: Recovery of graphite as a function of time for four particle size
classes.

 

The associated grades are not critical in the rougher stage as these tests were
conducted to determine if waste rock could be removed prior to acid wash in
order to reduce costs.

 

For the sake of completeness, the grade with time response of this flotation was
shown in Table 10.

 



27 | Page

 

 

Table 13: Primary time – release test grade response. Note: these are the
probably grades after the primary flotation stage and are not indicative of
final circuit performance.

 

Graphite Grades (%)  Feed  15  30  50  70  130  190 +50 mesh  64.3%  75.4% 
75.6%  73.1%  70.9%  70.2%  69.3% +80 mesh  57.7%  75.1%  74.8%  72.0%  70.2% 
69.2%  68.3% +150 mesh  50.0%  76.6%  76.2%  74.1%  72.1%  71.2%  69.7% -150
mesh  52.7%  75.9%  76.5%  75.5%  74.4%  73.5%  72.2%

 

 

The grade information will be used once the secondary flotation tests results
are available to calculate the probable recycle between the different flotation
stages.

 



28 | Page

 

 

Processing Circuit

 

Summary

 

Other deposits of this nature have purified product to an excess of 99% graphite
based on flotation followed by chemical refining. The physical separation
circuit will probably be composed of crushing to approximately 0.5 cm in size
followed by grinding to a size no smaller than the largest size of the graphite
crystals. This size has yet to be determined but is likely to be on the order of
0.5 mm. This material will be floated at appropriate pH to reject iron and
copper sulphides. The primary float product will then be acid washed to improve
grades followed by a secondary float. A series of re-grinds and additional
flotation may be required as the 97% grade was achieved using four stages of
flotation.

 

The total estimated cost of the processing plant is approximately 600,000 USD
for a plant that could process between 0.25 and 0.5 tonnes per hour. The
processing facility could be operational is as little as 18 weeks without
considering delays such as the delivery of external infrastructure and proper
permitting and licenses.

 

These costs could be decreased to approximately $400,000 if water recycle from
the tailings is not required, if the throughput is fixed at 0.25 tonne per hour,
or it the flotation system is reduced from four stages to two and the building
is reduced to a concrete pad.

 

The infrastructure, only on the site, would take about 4 weeks to prepare. The
processing facility would take another 6 weeks for equipment shipping and 4
weeks for installation followed by another four weeks of operator training
before it could be operational. Assuming no outside delays the shortest time for
the processing plant to become operational is approximately 18 weeks.

 

These numbers do not include time for the appropriate permitting and external
infrastructure such as delivery of water and electricity to the site which could
be significantly larger than the costs of the processing plant.

 

The location of the processing plant should be determined on an economic basis
considering the various infrastructure and transportation costs, housing, and
access to replacement parts and maintenance.

 

Introduction

 

The initial NEXT Graphite circuit has been designed using the following
criteria:

 

  ● 2,000 – 4,000 tpa production (0.25 - 0.5 tph) running 24 hours a day.   ● No
infrastructure is included outside the processing building.   ● That an enclosed
building is not required. This may mean that extended periods of below freezing
temperatures will require a mill shut down to prevent damage to pipes, pumps,
valves and equipment.   ● Only graphite size reduction (one stage), flotation (4
stages) and acid wash are included. The circuit does not include regrinds or hot
caustic leaching. The circuit, also, does not include a sulphur removal circuit.

 



29 | Page

 

 

The following assumptions are made in this design:

 

  ● Maximum run-of-mine size of 10 cm   ● That graphite – waste liberation
occurs at particle sizes somewhat larger than 0.5 mm   ● That much of the
graphite is coated with malachite or other carbonate but not with silicates or
alumino-silicates.   ● That the common usual graphite maximum particle is
somewhat smaller than 0.5 mm   ● The majority of the carbonates are found only
in small quantifies or are otherwise removed in the primary flotation.   ● That
the contaminate silicates, alumino-silicates, metal oxides and metal sulphides
are found on the surface and not within the graphite crystals

 

The circuit has been divided into three sections:

 

  ● Crushing and grinding – operated 4 hours a day   ● Flotation, dewatering and
water recycle – operates 24 hours a day   ● Acid wash

 

All sections are designed to be built in, or transported by, portable freight
box cars to be shipped to site.

 

Test Work Implications

 

Flotation grades of greater than about 85% where not possible without an acid
leach. This could be due to either carbonates coating the surface of the
graphite or otherwise closely associated with the graphite. This means that an
acid wash will be required after the rougher circuit. Carbonates at this point
represent 0.3 to 1.3% of the ore (as oxides) or 2,100 (52.5 moles/tonne) to
9,600 g (240 moles/tonne) of Ca per tonne (with error due to oxidation mass
changes). Assuming a pre-flotation leach, this will require between 2000 g and
8000 g of HCl per tonne in consumption plus an additional 7000 g to 14000 g that
is potentially consumed by the iron sulphides present. As not all acid can be
recovered and enough is required to suspend the particles it is also likely that
20-30% additional acid will be lost in the process. This will require a total
consumption of acid on the order to 11 to 26 kg per tonne when applied to the
waste dump feed with a carbon content of 35-40%. These consumptions are
summarized in Table 11.

 

Table 14: HCl (100% equivalent) consumption approximations

 

Stream   Neutarlization    Losses    Total  Feed   9 – 22 kg/tonne    2.25-5.5  
 11.25-27.5 kg/tonne  1ST Cleaner Conc   2.25 – 5.5    2.25 – 5.5    4.5 –
11kg/tonne 

 

As the pH must be increased to about 10 to reject any suphides in the 2nd
cleaner that non-recycled acid must be neutralized with NaOH. A one-one weight
ratio (not exact) is used to neutralize plus and additional amount to increase
the pH. Thus, almost an equivalent amount of NaOH will be required.

 



30 | Page

 

 

If this is applied after flotation consumption can be reduced to about 25% of
the base values (2.25 – 5.5 kg/tonne) plus the non-recoverable material for

 

Note: the use of this type of acid wash may preclude using this graphite is some
high end applications that restrict the chloride content of the graphite; such
as premium nuclear graphite.

 

Overall Circuit

 

The generalized process circuit is shown in Figure 25. In this circuit the waste
dump mined material if fed to a size reduction circuit that takes lumps are
large as 10 cm and converts it to material all less than 0.5 mm in size. This
material is then floated to form a graphite and waste stream. The graphite is
then de-water and dried. The products from this circuit are waste (silicates,
clays, calcite and others) and graphite.

 

[ex10viimg27.jpg] 

 

Figure 25: Overall process circuit blocks showing each major element of the
processing system

 



31 | Page

 

 

Size Reduction Circuit

 

The crushing and grinding circuit is designed assuming that the natural contours
of the hill can be used to move the run-of-mine material from one stage of size
reduction to another. The exception being wherever recycle is required. The
circuit is configured as shown in Figure 26.

 

[ex10viimg28.jpg]

 

Figure 26: Initial crushing circuit

 

In this circuit, the run-of-mine material cross a grizzly, that is a screen
designed to keep chunks of rock that are too large for the initial jaw crusher
out of the process. The oversize material must be broken by hand and passed,
again, through the jaw crusher. The grizzly itself is a plain metal rod mesh
that is commonly available. If is often called a coarse “crusher screen” or
crusher guard. The size of this guard is usually about a meter and a half on
each side of a square and is often mount close to or immediately above the first
crusher.

 

As an option, a second screen can be placed under the grizzly to direct any
particles already smaller than 0.3 cm directly to the impact crusher.

 

The material passing the grizzly flow by gravity into the primary jaw crusher.

 

The size of the jaw crusher is based on the input size of the material and,
usually, not the flow rate. Thus, the rock size of the mined material should be
as small as possible. In this case, it is assumed that the largest chunk of rock
from the waste dumps is no larger than 10 cm in both length and width (open side
set). If possible, the jaw crusher should be sized to produce particles that are
no larger than 0.3 cm (closed side set). If this is not the case more than one
impact crusher may be required.

 

The coarse ore storage is used to buffer the capacities of the jaw crusher and
the vertical impact crusher. This can be any storage facility. In this case,
probably a smooth concrete pad. The graphite is still large enough not to be
seriously impacted by the wind so it can be an outside mound or stockpile.
Consideration should eventually be made of a cover the keeps both the wind and
rain off. It can be gravity fed to a gate and into a chute that leads to the
impact crusher(s). This pile should have at least a day capacity, or about 10
tonnes of material (4-5 m3 depending on particle size). The size of this area
would depend on the contours it is built on.

 



32 | Page

 

 

A chute leads from the coarse ore storage to the coarse screen. This is a
vibratory screen thus should be secured in a similar way to the jaw crusher.
This device allows particles smaller than the eventual product of the impact
crusher to by-pass this device. Currently, this is assumed to be 0.4 mm.

 

The impact crusher is operated as a closed circuit wherein the product passes
through the same 0.4 mm screen. Both the crusher feed and product pass this
screen. Material held on the screen pass through the crusher over and over while
the material passing the screen is goes to the next element of the circuit. It
may be possible to remove some of the harder silicates from this screen. The
same supports as the jaw crusher are required of this crusher.

 

The coarse product, that is larger than about 0.3 cm, is fed into a vertical
impact crusher that reduces the size to approximately 0.4 mm. Like the jaw
crusher, it must be anchored and placed on a secure base. This equipment is
likely to cost on the order of $9,000 and is available from China on relatively
short notice.

 

The fine ore storage must be covered as the graphite is now fine enough to be
entrained in moderate winds. This can be a proper storage silo or an enclosed
pile. Material is fed to the flotation circuit from this pile in the same manner
as the coarse storage: usually on the side of the hill by a gate controlling
flow into a chute.

 

A list of the major equipment in the crushinig circuit is summarized in Table
12.

 

Table 15: Crushing circuit equipment and approximate costs

 

Equipment  Description  Cost   Source Grizzly  Metal rod screen and mounting on
angle iron  $500   Local Chute  Angled smooth passage from grizzly to jaw
crusher  $500   Local Jaw Crusher  10 cm to 0.3 cm size reduction  $8,000  
China Coarse Storage  Concrete holding area for graphite storage  $5,000   Local
Chute  Angled smooth passage from stockpile to impact  $1000   Local Coarse
screen  0.4 mm vibrating screen  $6,000   China Impact crusher  Vertical impact
crusher, 0.3 cm to 0.4 mm  $9,000   China Hydraulics     $5,000     Total    
$35,000    

 

Note: augers or conveyors have not be included. Solids flow would be by manual
labor or by gravity chutes.

 



33 | Page

 

 

Flotation and dewatering

 

This circuit shows both primary and secondary flotation. The separations are
performed in the flotation and dewatering circuits that is shown in Figure 27.
In this circuit diagram the blue lines represent water and the black slurry or
solids. The feed solids are added to the pulpers (upper right). The percent
solids is maintained at approximately 20% solids throughout the circuit;
initially by the pulping system then by strategically placed settling tanks.
Three flotation columns are used in a rougher – rougher scavenger, and cleaner,
with an optional cleaner – scavenger configurations. A jet mill is used as a
regrind mill between the roughers and cleaners. Two belt vacuum filters are used
and two driers.

 

[ex10viimg29.jpg]

 

Figure 27: flotation, dewatering and water systems

 

Note the circuit does not show the sorting and bagging facilities. This is
composed of a vibrating multilevel screen ($5,000) various chutes and storage
bins ($15,000) and a bagging system for shipment.

 



34 | Page

 

 

The estimated cost of each item is shown in Table 13. These prices will have to
be quoted properly close to purchasing time.

 

Table 16: Approximate pricing of the Next processing flotation plant

 

Tanks  2000L + mixer  2  $1,500   $3,000  Float head tanks  500L + mixer  1 
$1,300   $1,000  Slurry Pump  600-750 GPH  10  $1,000   $10,000  Flotation
column  0.30 m by 5 m  3  $35,000   $105,000  Settling tanks  10,000L  3 
$1,000   $3,000  Solids filters  1tph  2  $12,000   $24,000  Positive D pumps 
200 GPH  2  $2,500   $5,000  Driers  1 tph  2  $5,000   $10,000  Jet Mill (20%
solids)  750 GPH  1  $20,000   $20,000  Water storage  10000L  1  $1,000  
$1,000  Water filter  2,000 L  1  $5,000   $5,000  Hydraulics            
$13,000  Total             $200,000 

 

Acid Leach Circuit

 

The acid leach circuit is composed of an acid storage and preparation area and
equipment, a leaching tank that gives about a twenty minute residence time, a
dewatering settler, a neutralization and repulping vessel and assorted pumps.
These costs are summarized in Table 14

 

Table 17: Approximate costs of major equipment of the acid wash circuit

 

Tanks  2000L + mixer  2  $3,000   $6,000  Acid storage  100L  1  $1,000  
$1,000  Metering pump  < 1 GPH  1  $1,000   $1,000  pH meter     2  $1,000  
$2,000  Controller     2  $500   $1,000  Slurry Pump  600-750 GPH  2  $1,000  
$2,000  Settling tanks  10,000L  1  $2,000   $2,000  Repulper  500L plus mixer 
1  $2,000   $2,000  Hydraulics        $3,000   $3,000  Total            
$20,000 

 



35 | Page

 

 

The summary of all individual subcircuit costs are summarized in Table 15 as
approximately $600,000. This estimate contains a 20% contingency factor as the
design is based on limited test work meaning that circuit change may be required
soon after production.

 

Table 18: Total estimated process plant costs

 

Building  12 m x 16 m          $60,000  Crushing/grinding               $35,000 
Flotation/Dewatering               $200,000  Acid Leach               $20,000 
Sorting and shipping               $20,000  Hydraulics power              
$45,000  Subtotal               $380,000  Infrastructure               $20,000 
Shipping               $80,000  Contingency               $120,000  Total    
          $600,000 

 

Operating Costs

 

The operating costs, based on electrical consumption ($0.06/kWhr) and reagents
is estimated to fall between $20 and $30 per feed tonne with variations in grade
and depending on the acid consumptions ($60 per tonne of graphite)

 

This does not include personnel costs. Single shift personnel required will be
one plant manager ($40,000), one metallurgist ($30,000) and one clerical staff
($15,000). Multiple shift personnel will be four operators ($20,000), two
laborers ($15,000), one electrician ($25,000) and one mill wright ($25,000) per
shift for a total of $85,000 + $160,000 per shift. Assuming four shifts (2 weeks
on and 2 weeks off) the personnel costs will be about $725,000 per year or
$60,400 per month. Once operation is achieved with is a cost of $145 per tonne
(based on 0.25 tonnes per hour of graphite)

 

It is anticipated that equipment repair will result in approximately 10% of the
capital cost per year, or about $60,000; for a per tonne cost of $12 per tonne.

 

The total processing plant operating costs are estimated to be between $217 and
$237 per tonne of graphite.

 

Working Capital

 

A total of $600,000 will be required for the equipment, and additional 20% will
be required for installation, and probably another 20% of spare parts as
replacing equipment in the southern desert of Namibia would require considerable
time if parts are to be ordered upon failure. Thus, about $840,000 should be set
aside for this purpose. The commissioning time used to get the plant working as
it should is likely be on the order of two months. There after it may be 2-4
months before sales can be achieved. Thus, two months of employee costs
($120,800) plus four months of operations ($200,000) should be on hand. Thus the
total capital needed prior to cash flow is likely to be on the order of
$1,160,000. Note: this assumes that marketing goes well and sales can be made.

 



36 | Page

 

 

Marketing

 

Processed Product

 

Graphite sales are dependent upon the relationship between producer and seller.

 

Graphite Production is analyzed based on the number of tonnes of graphite
bearing rock processed. In this example a head grade of 40% is used along with a
recovery of 90%. These numbers are reasonable as there is always some dilution
of the mine product with wall rock. Recovery could be as high as 95% however 90%
is used to err on the side of caution. The processed product grade has assumed
to be 97% - 99% although a large fraction of +99% is certainly possible.

 

Table 19: Current particle size distribution with assumed recoveries (90%) grade
of mined material (40%) used to predict the total amount of graphite produced
under 2 500, 5 000 and 10 000 tpa scenarios.

 

Size   (µm)  %  2500 tpa  5000 tpa  10000 tpa 300  0.15  135  270  540 177  0.2 
180  360  720 100  0.25  225  450  900 35  0.2  180  360  720 -35  0.2  180 
360  720 Total     900  1800  3600

 

Four scenarios are presented for each of the 94-97%, 97-99%, 99-99.9% and
greater than 99.9% graphite product grades (Table 14 to Table 17). These four
are the following:

 

  ● High is the upper price anticipated for long term high reliability suppliers
  ● Low is the lowest price anticipated for long term high reliability suppliers
  ● The Discounted price assumes 80% of the high price when dealing with a
carbon trader on a long term basis   ● The low discounted price assumes 60% on
the low prices assuming a worst case scenario.

 



37 | Page

 

 

Table 20: Case I: 94-97% product grade.

 

  General Price   Discounted Price  Size   (µm)  High   Low   High (High)   Low
(Low)  300  $1,500   $1,000   $1,200   $600  177  $1,200   $900   $960   $720 
100  $900   $600   $720   $360  35  $700        $560       -35                
    Average  $785   $480   $628   $456  Total (2.5 ktpa)  $0.707   $0.432  
$0.556    3600 

 

Table 21: Case II: 97-99% Product grades

 

   General Price   Discounted Price  Size   (µm)  High   Low   High (High)   Low
(Low)  300  $2,000   $1,500   $1,600   $900  177  $1,600   $1,000   $1,280  
$600  100  $1,200   $800   $960   $480  35  $800   $600   $640   $360  -35      
              Average  $1,080   $745   $864   $447  Total (2.5 ktpa)  $0.972  
$0.671   $0.778   $0.402 

 

Table 22: Case III: 99-99.9% Production grades

 

   General Price   Discounted Price  Size   (µm)  High   Low   High (High)   Low
(Low)  300  $3,000   $1,800   $2,400   $1,080  177  $2,400   $1,600   $1,920  
$960  100  $1,800   $1,200   $1,440   $720  35  $1,200   $800   $960   $640 
-35  $1,000   $400   $800   $240  Average  $1,820   $1,130   $1,456   $704 
Total (2.5 ktpa)  $1,638   $1.017   $1.310   $0.634 

 



38 | Page

 

 

Table 23: Case IV: +99.9% Product grades

 

   General Price   Discounted Price  Size   (µm)  High   Low   High (High)   Low
(Low)  300  $8,000   $3,000   $6,400   $1,800  177  $4,000   $2,000   $3,200  
$1,600  100  $2,000   $1,500   $1,600   $900  35  $8,000   $1,000   $6,400  
$600  -35  $8,000   $3,000   $6,400   $1,800  Average  $5,700   $2,025  
$4,560   $1,215  Total (2.5 ktpa)  $5,130   $1.823   $4.104   $1.094 

 

The price obtained, be it high or low, or discounted depends on the experience
and efforts of the marketing team, long term cooperation with clients, an
established claim of reliability, and the graphite characteristics including
grade, crystal morphology and the levels of application specific requirements.

 

It is possible that additional grades can be achieved using chemical refinery
methods. However, this has yet to be tested. It is unlikely that the graphite
can be used for graphene or

 

Cash Flow

 

Test work suggests that the 97-99% grade is achievable. It is unlikely that a
higher grade will be achieved without a refinery stage. Thus, not considering
the first couple of months were mistakes will be made, a per tonne revenue of
about $650 should be achieved in year one, $850 in year two and finally moving
to $1,080 per tonne in years three onward.

 

Operating costs are assumed to be $237 per tonne for processing, mining ($20 per
tonne assumed) and marketing (20% of revenues). Corporate overhead costs which
are beyond the scope of this study

 

These numbers are approximate based on a low feed grade that limits production
to 2,500 tonnes per year. Higher grade feed can double this through put to about
5,000. As such, this should be considered a low estimate.

 

Risks

 

Technical

 

  ● Test work performed on the material has not been aimed at the removal of
certain contaminate minerals. Thus, the presence of mica and sulphur in
particular have not been assessed. Both an have considerable impact on the
process plant performance   ● This is a complex ore that could require
considerable flexibility in the processing that has not been tested

 



39 | Page

 

 

  ● The highly variable carbonate content may indicate that zones within the
stockpile may be not economic   ● Water resources could be scarce resulting in
processing with elevated hardness or fine suspended particles which may reduce
the overall maximum grade of the product.   ● The process plant, as currently
suggested, would be located a long drive from centers where replacement parts
could be obtained. This risks plant shut down over lack of small parts.   ●
There is no method of on-stream analysis to determine graphite grade, in real
time, during production.

 

Personnel

 

  ● While mining and processing personnel may be available there is not a
history of graphite mining in the area. This means that experienced personnel
may not be possible to find. This could result in substandard performance over a
considerable length of time   ● The isolated location may make the retention of
skilled workers problematic. It might be worthwhile considering an in/out system
where in employees work 12 hour shifts for two weeks then have two weeks off.

 

Timelines

 

Timelines are based on best estimates internationally and may not be indicative
of the pace at which things can get done in Namibia.

 

Marketing

 

The marketing of graphite takes considerable time, effort and talent. This might
not be available to the company or may be prohibitively expensive when compared
to the small production rates. In addition, most clients will require certain
tonnages that might not be met by small production making marketing that much
more difficult

 

 

40 | Page



 

